Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Specification
	On page 5, line 13, delete --- t ---.
On page 18, line 11, change “which the bearing” to --- which a bearing ---.
On page 27, line 5, change “contact the terminals” to --- contact terminals ---.
On page 28, line 12, change “D 155” to --- D155 ---.
On page 34, line 17, change “whish” to --- which ---.
On page 35, line 11, after “101” insert --- is ---.
On page 35, line 14, change “shaft” to --- roller ---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-19 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a belt unit detachably mountable in an accommodation compartment of an image forming apparatus along with a detachable process unit, the belt unit being positioned deeper than the process unit in a state where the belt unit and the process unit are accommodated in the accommodation compartment, the accommodation compartment having an inner side surface on which a group of terminals are provided, the group of terminals being configured to contact the process unit accommodated in the accommodation compartment, the belt unit including: a drive roller; a drive shaft having an axis defining an axial direction and rotatable together with the drive roller about the axis, the drive shaft having one end portion and another end portion in the axial direction; a bearing disposed over the one end portion of the drive shaft to rotatably support the one end portion; a drive gear fixed to the another end portion of the drive shaft; a driven shaft having one end portion and another end portion in the axial direction; a driven roller rotatable together with the driven shaft; an endless belt looped over the drive roller and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Matsuura discloses a belt unit that includes an endless belt, a plurality of support rotators, a pair of supports, and a stopper.
Yoshida discloses a removable unit that includes a plurality of powered components and a power supply connector.
Mitsumata et al disclose a belt conveyance apparatus that includes an endless belt, bearings, first and second adjustment members, and a stretching member.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
February 3, 2022